APPEAL OF M. S. AND C. C. CARTER.Carter v. CommissionerDocket No. 1671.United States Board of Tax Appeals3 B.T.A. 280; 1926 BTA LEXIS 2707; January 12, 1926, Decided Submitted October 30, 1925.  *2707 Bernard Greensfelder, Esq., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  *280  Before STERNHAGEN, LANSDON, and ARUNDELL.  This appeal is from proposed assessments of additional income taxes for the year 1920 against M. S. Carter and C. C. Carter, in the amounts, respectively, of $766.35 and $742.47.  The deficiencies arise out of the disallowance by the Commissioner of the deduction of certain alleged bad debts.  FINDINGS OF FACT.  The taxpayers, during the year in question, were engaged at Cairo, Ill., in the business of manufacturing and selling lumber, under the firm name of the Vehicle Supply Co.  They had been associated in business for many years, and were so associated in the year 1907.  During that year C. C. Carter, acting in behalf of himself and his brother, M. S. Carter, entered into a contract with Edward H. Taylor to saw into lumber certain logs at a mill, owned by Taylor, located in Louisiana.  After the logs had been delivered by the taxpayers to the mill, but before they were cut, it developed that there was a mortgage on the mill which the holder threatened to foreclose if it was not immediately paid.  In order*2708  to prevent such action being taken and to assure the sawing of the logs already delivered, the taxpayers purchased the mortgage notes from the holder thereof and made an arrangement with Taylor, whereby the latter was to pay off the mortgage notes with the money he would make in performing his contract with the taxpayers.  The notes were 12 in number and bore date in 1905, one note being due each year for a period of 12 years.  Upon default of any one of the notes, all of the remainder became due and payable.  The notes were in default at the time of their purchase by the taxpayers.  The only security for the payment of the notes was a chattel mortgage on Taylor's mill.  The face value of the notes was $12,000, and this, plus accrued interest, the taxpayers paid for them.  The mill operated about one year after the contract was entered into, during which time Taylor paid $2,000 on his indebtedness.  The mill was destroyed about the year 1908.  No insurance was carried on it and Taylor was thereafter left without any assets and insolvent.  Some time later the taxpayers entered into a further contract with Taylor, whereby the latter was to log and cut certain timber of the taxpayers*2709  at a portable mill that was furnished for *281  that purpose by the Carters, which mill was located at Woodside, La.  During the continuance of this venture Taylor paid $2,000 further on his indebtedness.  This latter amount was paid not later than in the year 1912.  Nothing was paid thereafter on the indebtedness until 1919, when $250 worth of lumber was sent to the taxpayers by Taylor, which amount was credited against the indebtedness.  In 1911, M. S. Carter loaned to M. M. Mills over $2,000, which was to be used by the latter in opening a grocery store in Oakton, Ky.  Mills repaid about $800 of the amount borrowed by him, leaving a balance due of about $1,200 in the form of a promissory note, which has never been paid.  Nothing has been paid on the note since the year 1911, except that, in the year 1917 or 1918, the son of M. M. Mills gave to M. S. Carter $25 to be applied on account of the indebtedness.  Mills failed in business within one or two years after he opened his store and was insolvent at that time and has been insolvent ever since.  When at work he has been employed as a common laborer.  He had no assets after the failure of his business in 1912 or 1913.  *2710  In 1911, the Vehicle Supply Co. sold to J. A. Holderman a second-hand sawmill for about $600.  All the notes were eventually paid, except the last note of $50about.  This note became due in 1913, at which time demand for payment was made.  The note was put in the hands of R. G. Dun & Co. for collection in 1917.  Dun & Co. made several reports to the effect that they could not collect the note and in 1919 made a final report to that same effect.  In 1911, about $2,000 was loaned to A. A. Peck by M. S. Carter with which to purchase a gasoline boat.  A balance of $823 remained unpaid on this loan when the boat was sunk in 1915 or 1916.  Peck also had a sawmill from which he furnished a small amount of lumber to the taxpayers, the lumber received being credited on his indebtedness.  M. S. Carter started foreclosure proceedings against the mill in 1918, and then concluded that he would not proceed with it.  The amount that could have been recovered on foreclosure of the mill would not have been sufficient to satisfy the indebtedness.  The mill was destroyed in 1919 or 1920.  After the destruction of the mill Peck had no assets whatever, other than a team with which he occasionally did*2711  a little hauling.  DECISION.  The determination of the Commissioner is approved.